J-A21024-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

LISA KIM K. YOUNG,

                            Appellee            No. 942 EDA 2013


           Appeal from the Judgment of Sentence February 1, 2013
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003732-2011

BEFORE: BOWES J., OTT, J. and STRASSBURGER,* J.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED OCTOBER 16, 2014

       To the extent that such a light sentence for an assault resulting in a

horrific injury encourages vigilantism, this case troubles me. However, the

Majority correctly analyzed the trial court’s decision under our standard of

review and concluded that there was no abuse of discretion or misapplication

of the law. Therefore, I join the Majority Memorandum.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.